Citation Nr: 1137579	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hernia and adherence, to include as secondary to service-connected appendectomy scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran requested a hearing in his February 2003 substantive appeal (VA Form 9).  However, he cancelled the hearing request in an April 2007 written statement, received in May 2007.  See 38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

The competent demonstrates a current inguinal hernia but no adherence; there were no complaints, treatment, or diagnosis of inguinal hernia or adherence during service; and the competent evidence of record does not establish that any current inguinal hernia or adherence was incurred or aggravated as a result of any incident or disease during service, to include the appendectomy and subsequent surgeries, or by the service-connected appendectomy scar.


CONCLUSION OF LAW

The criteria for service connection for hernia and adherence have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in December 2005, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as of the responsibilities of the Veteran and VA in obtaining such evidence.  After the rating decision, in August 2007, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Board notes that the Veteran's claim was not subsequently readjudicated by the agency of original jurisdiction and, therefore, the timing defect as to this second letter was not cured.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  However, the Veteran has not asserted any prejudice as a result of this timing defect.  Moreover, as the Board finds herein that service connection is not warranted for the claimed disability, the question of the proper rating and effective date is rendered moot.  As such, no prejudice results.

Concerning the duty to assist, the Veteran's service treatment records and identified post-service treatment records have been obtained and considered.  There is no indication that he receives any benefits from the Social Security Administration pertaining to the claimed disability.  The Board notes that certain VA and private records may be outstanding, as the most recent VA records are dated in December 2006.  However, as discussed below, the currently available evidence establishes the nature of any complaints and treatment during and shortly after service, to include through treatment records dated in the 1970's, as well as the nature of the current claimed disabilities.  As such, the dispositive issue is whether the current disabilities are related to service, or to the service-connected appendectomy scar.  

In this regard, the Veteran has not claimed that any of his providers have told him that the current disabilities are related to service, or that any missing medical records would contain any contrary evidence as to the nature of his disabilities.  Rather, the Veteran's lay descriptions of his current symptoms are generally consistent with the available medical evidence.  As discussed below, his assertions of continuous right-sided pain, or pain over the scar site in the right lower quadrant, are inconsistent with the contemporaneous lay and medical evidence, to include in the 1970's.  Therefore, the Board finds such statements to be not credible.  Accordingly, there is no indication that any outstanding records are necessary for a fair adjudication of the Veteran's claim, and he is not prejudiced by their absence.  

In addition, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed hernia and adherence in February 2006.  As the opinion offered by this examiner was unclear, the Board forwarded the claims file to a specialist with the Veterans' Health Administration (VHA) for an opinion as to the etiology of the claimed disability, to include whether it was aggravated by the service-connected appendectomy scar.  In a July 2011 report, the VHA specialist provided opinions as to the nature and etiology of the Veteran's claimed condition, to include as secondary to the service-connected appendectomy scar.  These opinions were accompanied by complete rationale, which reflects consideration of all lay and medical evidence of record, as well as medical expertise. 

The Board notes that the Veteran's representative referred to a speculative opinion in a September 2011 brief in response to the VHA report.  However, the VHA specialist's opinions were not speculative but, rather, were expressed in definite terms.  As such, the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim, and no further VA examination or development is necessary. 

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

The Veteran seeks service connection for a hernia and adherence, which he believes was caused or aggravated by his appendectomy during service and resulting scar.  He states that he has had pain since the surgeries during service.  See, e.g., January 2006 statement, October 2010 informal hearing presentation.  The Veteran was previously granted service connection for the appendectomy scar.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Under the current version, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  See 38 C.F.R. § 3.310(b) (2011).  Although the stated intent of this change was to implement the requirements set forth in Allen, the Board finds that the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Accordingly, as the Veteran filed his claim in September 2005, the Board will apply the prior version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection may granted, as such version is more favorable to the Veteran.
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, service treatment records reflect that the Veteran had an appendectomy in August 1959 due to acute appendicitis in the right lower quadrant.  He developed infections at the wound site, with continuing symptoms (including pain), which led to excision of the sinus tract and excision of the appendectomy scar in March 1960.  In June 1960, the Veteran complained of pain for four weeks and a small knot.  He was noted to have an infected hair root, with no other abdominal symptoms, and there was no evidence of hernia at that time.  At his June 1961 examination upon discharge from service, the Veteran reported appendicitis, and no other pertinent abnormalities or defects were noted.

The Board acknowledges the Veteran's complaints during the course of this appeal for right-sided pain, or pain over the scar site in the right lower quadrant, continuously since the appendectomy and follow-up surgeries during service.  However, the Board finds these statements to be not credible, as they are inconsistent with the contemporaneous lay and medical evidence.  

Specifically, lay and medical evidence dated in the 1970's reflect complaints of left-sided pain, with no indication of right-sided pain, hernia, or adherences.  During a December 1975 VA examination, the Veteran reported having an appendectomy during service in 1959, and also having pain in the left inguinal and groin region "off and on" since 1959.  He was noted to have irregular calculus at the level of the left ischial spine based on an October 1975 report.  Physical examination of the digestive system showed the Veteran to be obese with no masses or tenderness.  There was also a well-healed surgical scar measuring 12 cm. that was not adherent or keloid, and there were no pains in the right lower quadrant.  No hernias were found.  The diagnosis was exogenous obesity and history of renal stone.

The Veteran was evaluated by general surgery and neurosurgery in December 1976 for complaints of pain in the left lower quadrant, left flank, and left groin, including the left lower back.  He asserted that these pains started at the time of his 1959 appendectomy when he received an injection in the spine for anesthesia.  Physical examination again revealed a well-healed right lower quadrant scar, no incisional hernia, and no evidence of inguinal hernia.  Similarly, an EMG was conducted in February 1977 for pain in the left lower extremity.  

VA treatment records dated from June 1975 through August 1978 also reflect complaints of pain in the left flank or left lower quadrant, with no evidence of inguinal hernia.  See, e.g., records dated in September 1975, December 1976, January 1977.  There was a complaint of pain in the right buttock in July 1978, but no indication of right abdominal or inguinal pain, hernia, or adherences.  In addition, private records from Social Services dated in August 1978 include no complaints of right-sided pain, to include any hernia or adherence.

Similarly, in statements dated in March 1976 and July 1976, the Veteran reported left-sided pain continuously since service, with no mention of right-sided pain.  In November 1976, the Veteran stated that he was seeking service connection for extreme pain that he had been suffering since the 1959 appendectomy.  In an April 1977 statement, the Veteran again reported left-sided pain since the 1959 operation.

An August 1981 private record reflects complaints of back pain since service, and positive straight leg raise left greater than right.

Based on such evidence, a previous claim for a left-sided disability, to include pain following the in-service appendectomy, was denied by the Board in October 1977 and not further appealed.  Thereafter, in a July 1978 statement, the Veteran requested reevaluation of his service-connected scar, stating that he has had abdominal pain at the site of the scar, or the right side of his stomach, since service.  The RO denied an increased rating for the scar in November 1978 and August 1981, and these determinations were not appealed.  As discussed above, these complaints are inconsistent with the other evidence of record during this time period.

More recently, in April 1998, the Veteran requested an increase in his service-connected scar, stating that he had severe pain down the scar area to the right knee, hip, and leg.  He asserted that something in addition to the scar had developed.  

In this regard, an October 1997 VA treatment record notes continued complaints of right inguinal groin pain.  In March 1998, the Veteran complained of persistent right flank pain in the right lower quadrant over his old appendectomy scar.  There was pain to palpation over the scar, and the diagnosis was hernia versus adherences.  In April 1998, the Veteran reported to VA general surgery for evaluation of his old scar, which was noted to be stable.  He again complained of pain in the right lower quadrant, and the surgical history during service was summarized.  The scar was noted to be tight when supine, and a small right inguinal hernia was also found.  The conclusion was that no surgical intervention was indicated.

The Veteran was also afforded a VA examination in September 1998.  At that time, he reported having an appendectomy with post-operative complications requiring further surgery.  The Veteran further reported radiating pain from the appendectomy scar down into the right hip, right knee, and right leg diffusely, as well as up into the right side of the chest, for the past 10 to 15 years, or since approximately 1983.  He denied any recent treatment for such symptoms.  Physical examination of the abdomen revealed an 8-10 cm. incision extending obliquely similar to an inguinal hernia incision, although the scar was more proximal than this location.  The incision showed good healing, with no erythema or evidence of infection, but the scar was tender to palpation.  There was evidence of an inguinal hernia on the right side, which was palpable within the inguinal canal.  There was also objective evidence of numbness over the anterior lateral aspect of the right hip over the distribution of the lateral femoral cutaneous nerve.  The examiner diagnosed right hip, knee, tibia and fibula pain, non-orthopedic in origin; inguinal hernia; and neurapraxia of the lateral femoral cutaneous nerve.  The examiner opined that there was no anatomical reason for the Veteran's complaints of radiating pain specifically related to the surgical site.  The examiner further opined that there was indeed an inguinal hernia, and that this may be the cause of right hip pain and numbness in the lateral femoral cutaneous nerve.

The Veteran was granted a rating of 10 percent for his service-connected scar, effective April 6, 1998, or the date his claim for an increased rating was received.  An appeal to the Board was not perfected as to this issue.

In September 2005, the Veteran stated that he has severe pain in the area of his service-connected scar and requested to be evaluated for a possible hernia and adherences secondary to the scar and appendix removal.  In other words, he requested to be evaluated for an increased rating for the service-connected scar, and for a hernia and adherences as secondary to the service-connected condition.  This claim led to the current proceedings.

In January 2006, the Veteran asserted that he was compensated for the surgical scar from service but not for the pain, and that his VA providers told him that they could do plastic surgery to cover the ugly scar but never did anything for the pain.  

The Veteran was afforded a VA examination pertaining to his current claim for hernia and adherence, as well as his appendectomy scar, in February 2006.  Separate reports for the hernia and scar were issued by the same examiner.  The VA examiner noted that the Veteran underwent appendectomy in 1959, and he developed a wound infection and underwent an excision of the sinus tract and excision of the appendectomy scar in March 1960.  The Veteran complained of pain in the right side of the abdomen since that time.  The examiner noted that the 1998 VA examiner found that the reported pain in the right lower quadrant post surgery was permanent, and also diagnosed a right inguinal hernia at that time, which was found to be not related to the appendectomy.  Physical examination during the February 2006 VA examination revealed a small, movable, nontender right inguinal hernia.  The scar report further indicates a scar in the right lower quadrant measuring about 5 inches by 0.5 cm with tenderness in the medial aspect.  The scar was noted to be depressed and deformed, but it was found to be a superficial scar (meaning there is no underlying soft tissue damage).  There was also no inflammation, edema, or keloid formation.  

This VA examiner diagnosed a right inguinal hernia and an appendectomy scar of the right lower quadrant, with tenderness in the medial pole of the scar.  He opined that the right inguinal hernia is not related to the appendectomy scar or any adhesions, or to the appendectomy surgery itself, because they are two different entities.  In other words, the examiner stated that the appendectomy scar and the inguinal hernia are in two different anatomical places and there is no relationship between them.  However, the examiner also stated that the hernia problems have been aggravated by the appendectomy scar, with no indication of the reasoning for such statement.  It is unclear if this was a typographical error or a separate opinion.

VA treatment records for the period from March 2005 through December 2006 continue to reflect complaints of right flank pain, scar, and right inguinal hernia, as well as low back pain.  The Veteran's abdomen was non-tender, non-distended, soft and depressible, with no masses and no organomegaly.  In July 2005, in addition to these findings, there was tenderness at the right costal area and point tenderness, and x-rays showed right nephrolithiasis.  A November 2005 ultrasound then showed nonobstructive right nephrolithiasis and prostatic enlargement.

The Veteran contends that the results of a March 2007 private CT scan of the abdomen and pelvis indicate that his current hernia is related to his appendectomy in service and the resulting service-connected scar.  However, the report does not appear to refer to any hernia or adhesions, and no opinion is expressed.

As the etiology of the Veteran's claimed disability remained unclear, the Board forwarded the Veteran's claims file to a VHA specialist for an opinion as to such issue.  In a July 2011 report, the specialist opined that it is unlikely that the right inguinal hernia, or any adhesions or adherences of such, were incurred or caused by any incident or injury during the Veteran's military service.  She stated that there was no basis in fact to support the claim that the hernia is related to the 1959 appendectomy, the subsequent post-op wound infection, or the excision of the scar and sinus tract.  The specialist also stated that there was no evidence of record to suggest that the current right inguinal hernia, or any adherences or adhesions, were aggravated by any incident or injury during service.  

In particular, the VHA specialist noted that the Veteran was examined on numerous occasions over the years, and the first documentation of any right inguinal hernia is in 1998, decades after his discharge from service.  She explained that the mere performance of an appendectomy, through a right lower quadrant incision, would not result in an inguinal hernia.  The specialist further explained that, if undo strenuous activity or injury during the Veteran's military service contributed to the development of a right inguinal hernia, there should have been documentation of such, and the hernia should have been present on physical examinations performed around that time.  

In addition, the specialist reasoned that throughout the early record, the Veteran's predominant complaints centered on the left-sided lower chest, back, flank, abdominal, or groin pain.  The complaint of right-sided groin and leg pain appears in the record in 1998.  The specialist stated that left-sided pain would not be related to a right-sided abdominal wall scar.  Concerning the complaint of right-sided pain, the specialist stated that it would be highly unusual for chronic pain resulting from surgical scar tissue to present in such a delayed fashion.  The specialist further opined that chronic scar tissue at the site of the appendectomy would not be anatomically related to the right inguinal hernia and, as such, it could not be responsible for aggravating the hernia.

The VHA specialist's opinions were based upon review of the entire claims file, including but not limited to the lay and medical evidence summarized above and, in particular, the prior VA examination reports and the March 2007 private CT scan.  The Board notes that the specialist's summary of the timing and location of the Veteran's complaints of pain are consistent with the other evidence of record.

In an August 2011 statement, the Veteran argued that his appendectomy and three follow-up operations due to infection during service resulted in damage to his "inside organs," not to a hernia or other scar disfigurations.  He states that it is inside his stomach and that the Tampa VA facility recommended plastic surgery of his stomach wounds.  The Board notes that this is similar to the Veteran's January 2006 statement that VA providers had told him that they could do plastic surgery to "cover up" the surgical scar.

The Veteran has provided competent and credible statements regarding persistent or recurrent symptoms of a current disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, as noted above, the Board finds his complaints of pain continuously since service to be not credible, as they are inconsistent with his lay statements in the 1970's, shortly after service, as well as with medical evidence at that time.  Rather, this evidence reflects only left-sided complaints until 1978, more than 15 years after the Veteran's discharge from service in 1961.  

Further, the Veteran is not competent to render a diagnosis or offer an opinion as to the etiology of any current hernia or adherence, or abdominal pain, as this question requires specialized knowledge, training, or experience due to the complex nature of the involved body system.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As discussed above, the medical evidence of record demonstrates a right inguinal hernia, which has not been shown to be incurred or aggravated as a result of any injury during service, or by the service-connected appendectomy scar.  Rather, the 1998 and 2006 VA examiners, as well as the 2011 VHA specialist, opined that the current hernia is not related to the surgery during service or resulting service-connected scar.  Further, the VHA specialist stated that the current condition was not aggravated by the service-connected scar.  Such opinions were based on consideration of all pertinent evidence, and included well-reasoned rationale.  Moreover, pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

With regard to the Veteran's claim for adherences, as discussed above, the medical evidence throughout the appeal does not demonstrate any underlying soft tissue damage from the appendectomy scar.  However, to the extent that there are any adherences, they would be contemplated under the rating for the service-connected scar.  The Veteran's most recent increased rating claim for the scar was denied in April 2006, and he did not appeal from that determination. 

In summary, the preponderance of the evidence is against service connection for hernia or adherence, to include as secondary to the service-connected appendectomy scar.  As such, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


ORDER

Service connection for hernia and adherence is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


